DETAILED ACTION
The papers submitted on 9 May 2022, amending claims 1, 9, and 10, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Masugi (US 6,475,320 B1).
Regarding claim 1, Masugi discloses a tool for fabricating a composite material wing (title/abstract), equated with the claimed a control surface, comprising: 
a mandrel 9, equated with the claimed first block, defining a longitudinal direction running between a leading edge end and a trailing edge end (FIG. 6; 3:62+); 
a first sidewall, defined by half jigs 2 and 3 or by rib forming mandrels 13, 14 and 15,  spaced a first lateral distance from the first block to form a first closeout channel, defined by textile sheets 16 and 17, running in the longitudinal direction between the first block and the first sidewall; and 
a second sidewall, defined by half jigs 2 and 3 or by rib forming mandrels 13, 14 and 15, configured to form a second closeout channel, defined by textile sheets 16 and 17, running in the longitudinal direction, the second closeout channel disposed laterally opposite the tool from the first closeout channel (FIG. 6; 3:54-4:8).
the first block defines an upper surface configured to engage a shell, defined by upper skin reinforcing textile sheet 10, the shell configured to provide an upper boundary to the first closeout channel (FIG. 1-2, 6; 3:62+).
Regarding claim 2, Masugi discloses the second sidewall is spaced a second lateral distance from the first block to form the second closeout channel running in the longitudinal direction between the first block and the second sidewall (FIG. 6).
Regarding claim 3, Masugi discloses a second block 9 positioned laterally adjacent the first block and spaced a second lateral distance from the first block to form an internal channel (FIG. 6).
Regarding claim 4, Masugi discloses the first block and the second block include a terminal end configured to provide a forward boundary for a hollow trailing edge region (FIG. 6, 8).
Regarding claim 8, Masugi discloses a second block 9 positioned laterally adjacent the first block and spaced a second lateral distance from the first block to form an internal channel, the second sidewall being spaced a third lateral distance from the second block to form the second closeout channel (FIG. 6).
Regarding claim 9, Masugi discloses the second block further defines the upper surface configured to engage a shell, defined by upper skin reinforcing textile sheet 10, the shell configured to provide an upper boundary to the internal channel (FIG. 1-2, 6; 3:62+).
Regarding claim 10, Masugi discloses the shell is configured to provide the upper boundary to the second closeout channel (FIG. 1-2, 6).
Regarding claim 11, Masugi discloses the first block and the second block define a lower surface configured to engage the shell, defined by the lower skin reinforcing textile sheet 11, the shell configured to provide a lower boundary to the internal channel and to at least one of the first closeout channel and the second closeout channel (FIG. 1-2, 6; 3:62+).
Regarding claim 12, Masugi discloses the first block and the second block include a terminal end configured to provide a forward boundary for a hollow trailing edge region and the shell, defined by rear spar reinforcing textile sheet 12, is configured to provide an outer boundary for the hollow trailing edge region (FIG. 1-2, 6, 8; 3:62+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masugi (US 6,475,320 B1) as applied to claim 4 above, further in view of Hattori et al. (US 10,086,563 B2).
Regarding claim 5, Masugi discloses resin inlets/outlets at the top and bottom of jig (FIG. 1; 3:54+).
Masugi does not appear to expressly disclose resin inlets/outlets in the sidewalls, as claimed.
However, Hattori discloses a similar composite molding jig (FIG. 1-4; title/abstract) which includes resin inlets/outlets in the sidewalls of the jig (FIG. 3; 6:63+). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the resin inlets/outlets of Masugi to include the sidewall locations of Hattori, because such alternatives are known in the art and could be implemented with expected results (Hattori 7:5+).
Regarding claim 6, Masugi suggests the internal channel is in fluid communication with the hollow trailing edge region (FIG. 1-2, 6).
Regarding claim 7, Masugi suggests at least one of the first sidewall and the second sidewall is in fluid communication with the hollow trailing edge region (FIG. 1-2, 6).  

Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive. Applicant contends that Masugi fails to disclose the claimed, “first block defines an upper surface configured to engage a shell, the shell configured to provide an upper boundary to the first closeout channel[.]” However, this is what Masugi’s upper or lower skin reinforcing textile sheet 10 or 11 defines. The textile sheets 16 and 17 define the claimed closeout channels, in Masugi the channels contain the textile sheets 16 and 17, while the upper and lower skin textile sheets 10 and 11 define the upper and lower boundaries of said channels (FIG. 2 and 6). The fact that the textile sheets 10 and 11 are permeable and receive resin during the impregnation process do not preclude them from defining the upper and lower boundaries of the closeout channels. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742